

Exhibit 10.12--- Promissory note dated September 30, 2006 from Barry A. Ginsberg
to Katherine Gould for $50,000 due and payable on December 31, 2006.


NOTE


Date of Note: October , 2006




Principal Amount:   Fifty Thousand Dollars




Maturity Date: December 31, 2006






FOR VALUE RECEIVED, the undersigned (the "Maker") does hereby covenant and
promise to pay to the order of James Wiegand, her, successors or assigns
("Payee"), at 16200 WCR 18E, Loveland, Colorado 80537, or at such other place as
the Payee may designate to the Maker in writing from time to time, the principal
and interest due on this Note.


All payments under this Note shall be applied first to the payment of interest
at the Interest Rate, then to any other sums or charges then due, and then to
principal.


All sums payable hereunder shall be paid in immediately available funds and
shall be payable without relief or benefit of any valuation, stay, appraisement,
extension or redemption laws now or hereafter existing.


Time is of the essence as to all dates set forth herein, provided, however, that
whenever any payment to be made under this Note shall be stated to be due on a
Saturday, Sunday or a public holiday or the equivalent for banks generally under
the laws of the State of New York, such payment may be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest. If the said repayment of the principal
sum is not paid in full at the earlier of the Maturity Date or an event by which
under the terms of the Loan Documents said principal shall become due and
payable, then the amount of the principal sum shall bear interest from the due
date to the actual date of payment (whether such payment is made voluntarily
except in the case of Payee's election to apply insurance proceeds or
condemnation awards to the repayment of the Principal Amount in the absence of a
default by the Payee, or as a result of foreclosure or other legal process) at a
rate which shall be the lower of (i) sixteen percent (16%) per year and (ii) the
then maximum lawful rate of interest per month, computed from the said due date
to the date of actual payment (the "Default Rate").


This Note and every covenant and agreement herein contained shall be binding
upon Maker and its successors and any permitted assigns, and shall inure to the
benefit of Payee.







 
 

--------------------------------------------------------------------------------

 








Nothing in this Note or the Loan Documents shall require Maker to pay or Payee
to accept interest in an amount which would subject Payee to any penalty or
forfeiture under applicable law. In no event shall the total of all charges
payable hereunder, whether of interest or of such other charges which may or
might be characterized as interest, exceed the maximum rate permitted to be
charged borrowers such as Maker under applicable law. Should Payee receive any
payment which is or would be in excess of that permitted to be charged under
such applicable law, such payment shall have been, and shall be deemed to have
been made in error and shall automatically be applied to reduce the principal
balance outstanding on this Note.


The parties hereto intend that each provision in this Note comports with all
applicable local, state and federal laws and judicial decisions. However, if any
provision or provisions, or if any portion of any provision or provisions, in
this Note is found by a court of law to be in violation of any applicable local,
state or federal ordinance, statute, law, administrative or judicial decision,
or public policy, and if such court should declare such portion, provision or
provisions of this Note to be illegal, invalid, unlawful1 void or unenforceable
as written, then it is the intent of all parties hereto that such portion,
provision or provisions shall be given force to the fullest possible extent that
they are legal, valid and enforceable, that the remainder of this Note shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were not contained therein, and that the rights,
obligations and interest of Maker and the Payee or the holder hereof under the
remainder of this Note shall continue in full force and effect.


If any of the following events shall occur, then, and in such event, Payee may,
at its option, declare the entire unpaid Principal Amount of this Note, together
with interest accrued thereon and any and all other charges evidenced and
secured by this Notes, to be immediately due and payable and thereby accelerate
the Maturity Date, in addition to any other rights or remedies that Payee may
have under this Note, and any other remedies which Payee may have at law, equity
or otherwise:


(i)  Maker shall fail to pay any installment of interest on this Note or any
other amount due under this Note, when and as the same shall become due and
payable, and such default shall have continued for a period of ten (10) business
days after receipt from Payee of written notice of such failure; and


(ii)  Maker shall fail to comply with any of its other obligations under this
Note for a period of ten (10) days after receipt from Payee of written notice of
such failure (unless such failure requires work to be performed, acts to be done
or conditions to be removed in order to cure such failure, and the same cannot
be performed, done or removed, as the case may be, within such ten (10) day
period, in which case no default shall be deemed to exist as long as Maker shall
have commenced curing the same within such ten (10) day period and shall
thereafter diligently and expeditiously prosecute the same to completion with
due diligence.









 
 

--------------------------------------------------------------------------------

 






 
This Note may be prepaid, in its entirety, at any time, without penalty or
premium, upon at least ten (10) business days prior written notice to Payee.
Maker may prepay this Note, in whole, by paying to Maker on the date specified
in Maker's notice (a) the outstanding Principal Amount due and owing under this
Note, (b) all accrued but unpaid interest on this Note to the date of such
prepayment (together with accrued and unpaid late or delinquency changes, if
any, and (c) all other sums, if any, due under this Note and/or any and all
other Loan Documents.


This Note may not be changed orally, but only by an agreement in writing, signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.


Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceeding (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, the Maker agrees
to pay, in addition to the principal, interest, advances, late charges and other
sums due and payable hereon, all costs of collecting or attempting to collect
this Note, including reasonable attorneys, fees and expenses.


All parties now or hereafter liable with respect to this Note, whether Maker,
principal, surety, guarantor, endorsee or otherwise hereby severally waive
presentment for payment, demand, notice of nonpayment or dishonor, protest and
notice of protest. No failure to accelerate the indebtedness evidenced hereby,
acceptance of a past due installment following the expiration of any cure period
provided by this Note, or applicable law, or indulgences granted from time to
time shall be construed (i) as a novation of this Note or as a reinstatement of
the indebtedness evidenced hereby or as a waiver of such right of acceleration
or of the right of the Payee thereafter to insist upon strict compliance with
the terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted hereunder or by the laws of the State of
New York. Maker hereby expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.




The Payee shall not by any act, delay, omission or otherwise be deemed to have
waived any rights or remedies hereunder. No waiver shall be valid unless signed
by Payee. Any waiver by Payee on any occasion shall not bar any right or remedy
which Payee would otherwise have had on any future occasion. No executory
agreement unless signed by Payee, and no course of dealing between the Maker and
Payee, shall be effective to modify or discharge, in whole or part, this Note.
All rights and remedies of Payee shall be cumulative and may be exercised singly
or concurrently. Terms of this note may not be waived, modified or extended in
any respect without the written consent of Payee.







 
 

--------------------------------------------------------------------------------

 










Maker hereby expressly and unconditionally waives, in connection with any suit,
action or proceeding brought by Payee on this Note, any and every right it may
have to (i) injunctive relief, (ii) a trial by jury, (iii) interpose any set-off
or counterclaim therein except for counterclaims which must be asserted in the
action or proceeding in order to be preserved; and (iv) have the same
consolidated with any other or separate suit, action or proceeding.


This Note is fully negotiable by Payee.


This Note is to be construed and enforced in accordance with the laws of the
State of New York without giving effect to New York's principles of conflicts of
law.


Maker irrevocably submits to the exclusive jurisdiction of any State or Federal
court sitting in the County of Larimer, State of Colorado and consents that, in
addition to any methods of service of process provided for under applicable law,
all service of process in any such suit, action or proceeding referred to above
may be made by certified or registered mail, postage prepaid, return receipt
requested, directed to Maker at the address indicated below and service so made
shall be complete and for all purposes deemed by Maker to be good and sufficient
service five (5) days after the same shall have been so mailed.


If more than one party executes this Note, the obligations hereunder shall be
the joint and several obligations of the parties hereto.


The purpose of this loan is for business or commercial purposes.




IN WITNESS WHEREOF, the Maker has executed this Note on the day and year first
above written.








/s/ Barry A. Ginsberg_______
By: Barry A. Ginsberg

